Citation Nr: 0116898	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  00-05 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for bilateral varicose 
veins, currently evaluated at 30 percent.

2.  Entitlement to an increased rating for traumatic cataract 
of the right eye, light perception only, currently evaluated 
at 30 percent.

3.  Entitlement to an increased rating for hemorrhoids, 
currently evaluated at 20 percent.

4.  Entitlement to a compensable rating for bilateral hearing 
loss.

5.  Entitlement to an increased rating for peptic ulcer 
disease with hiatal hernia, currently evaluated at 10 
percent.  

6.  Entitlement to additional special monthly compensation 
based on visual impairment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from October 1956 to May 1981 
with 6 years, 5 months, and 26 days of prior active service.  
The veteran is the recipient of the Medal of Honor and Purple 
Heart Medal in addition to other awards and decorations.

This appeal arises from the July 1999 rating decision from 
the Montgomery, Alabama Regional Office (RO).  The RO 
continued the evaluation of the veteran's service connected 
bilateral varicose veins at 30 percent; increased the 
evaluation of the veteran's service connected traumatic 
cataract of the right eye, with light perception only, from 
10 percent to 30 percent; granted entitlement to special 
monthly compensation under 38 U.S.C.A. § 1114(k) based on 
traumatic cataract of the right eye with light perception 
only; continued the evaluation of service connected 
hemorrhoids at 10 percent; continued the evaluation of the 
service connected bilateral high frequency healing loss at 0 
percent; and continued the evaluation of service connected 
peptic ulcer disease with hiatal hernia at 10 percent. 

The Board notes that a hearing was scheduled at the RO before 
a Member of the Board in April 2001, pursuant to the 
veteran's request on the March 2000 substantive appeal.  The 
veteran failed to report for this hearing.  Consistent with 
the March 2001 hearing notice letter to the veteran, as he 
failed to appear for the Board hearing, and a request for a 
postponement has not been received, this case is being 
processed as though the hearing request has been withdrawn.  
See 38 C.F.R. § 20.702.

The issues of entitlement to an increased rating for 
bilateral varicose veins, currently evaluated at 30 percent, 
entitlement to an increased rating for hemorrhoids, currently 
evaluated at 20 percent, and entitlement to an increased 
rating for peptic ulcer disease with hiatal hernia, currently 
evaluated at 10 percent, and an additional issue are the 
subjects of the Remand discussion below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO as to 
the issues of increased ratings for traumatic cataract of the 
right eye, light perception only, and for bilateral hearing 
loss, and as to the issue of entitlement to additional 
special monthly compensation based on visual impairment.

2.  The veteran's service connected traumatic cataract of the 
right eye is manifested by light perception only in the right 
eye and corrected visual acuity of the left eye of 20/20 near 
and far.  Service connection is assigned only for right eye 
pathology.

3.  There is no evidence demonstrating that the service 
connected residuals of traumatic cataract of the right eye, 
with light perception only, presents an unusual or 
exceptional disability picture.  The eye has not been 
enucleated.

4.  Facially, neither the old nor revised rating criteria for 
evaluating hearing loss is more favorable to the veteran's 
claim for a compensable rating; a comparison of the old and 
new criteria for this disability provides the same results.  

5.  On the VA audiometric evaluation in December 1998, the 
veteran's service connected bilateral hearing loss was 
manifested by an average pure tone threshold level, in 
decibels, at 1000, 2000, 3000 and 4000 Hertz, of 49 in the 
right ear and 45 in the left ear.  Speech discrimination 
ability was 88 percent in the right ear and 88 percent in the 
left ear.

6.  Special monthly compensation is in effect due to 
blindness of the right eye, having light perception only.  
The veteran does not have a service connected left eye 
disability and he is not blind in that eye.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
30 percent for traumatic cataract of the right eye, light 
perception only, have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100 et. seq.); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.75, 4.84a, Diagnostic Code 6067, 6068, 6069, 
6070 (2000).

2.  The criteria for a compensable evaluation for the 
veteran's service connected bilateral hearing loss have not 
been met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5100 et. 
seq.); 38 C.F.R. §§ 3.385, 4.1, 4.2, 4.7, 4.10, 4.85 
including Diagnostic Code 6100 (as in effect prior to and 
from June 10, 1999).

3.  The requirements for additional special monthly 
compensation, over that provided by 38 U.S.C.A. § 1114(k) 
have not been met.  38 U.S.C.A. § 1114 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100 et. seq.); 38 C.F.R. §§ 3.350, 4.79 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that in pertinent 
part, that the veteran had a traumatic injury to the right 
eye at age 5.  In service, he was treated for traumatic 
cataract of the right eye.  On examinations in October 1971 
and in October 1978, the veteran had a hearing loss 
disability bilaterally.  

By rating action of September 1981, service connection was 
granted for traumatic cataract of the right eye, visual 
acuity of the right eye 20/50, of the left eye 20/20.  It was 
noted that service records showed a history of traumatic 
injury to the right eye at age five and that on VA 
examination, the veteran reported that the right eye was 
reinjured in Korea in 1953.  Service connection was 
additionally granted for bilateral high frequency hearing 
loss.  It was noted that bilateral high frequency hearing 
loss was first noted on an October 1971 physical examination 
and was confirmed on VA examination.

In October 1998, the veteran contended that his service 
connected disabilities of traumatic cataract of the right eye 
and high frequency hearing loss had gotten worse.

In response to an October 1998 letter from the RO requesting 
information regarding treatment for the disabilities at 
issue, in December 1998 the veteran stated that he was a 
combat veteran and was service connected and that Title 38 
stated that his statement alone was sufficient information to 
award an increased evaluation.  He was requesting an 
increased based on his knowledge and statement of the 
disabilities at issue.  

On a VA examination of the eyes in November 1998, it was 
noted that no medical records were available for review.  The 
veteran reported that he was stabbed in the right eye with an 
ice pick in the 1950s in the service.  He was treated without 
surgery at that time with drops.  He had not had any surgery.  
He developed a cataract after the initial injury.  He began 
wearing glasses in the 1970s and his current glasses were 
approximately two years old.  On examination for visual 
acuity, the right eye uncorrected had light perception only.  
He did not further improve.  The left eye uncorrected was 
near 20/80 and far 20/50-1.  The left eye corrected was near 
20/20, far 20/20.  The left eye is not service connected.  
There was no diplopia or visual field defect present.  The 
external examination revealed on the right a white cataract 
seeing through the undilated pupil.  There was present on the 
cornea at the 5:30 position, approximately 3 mm from the 
limbus, an old scar.  There was some iris atrophy present.  
On fundoscopic examination, after dilation, there was a 
dense, traumatic cataract in place, thorough which the fundus 
could not be visualized.  The left eye was normal throughout.  
Intraocular tension was 14 right and 15 left.  The diagnoses 
included traumatic cataract of the right eye and refractive 
error.  

On a VA audio examination in December 1998, it was noted that 
the veteran's claims file and medical records were not 
available.  The veteran reported decreased hearing since 
1964.  His chief complaint was hearing loss.  He had greatest 
difficulty understanding speech over the telephone and when 
listening to speakers with high pitched voices.  He reported 
a history of noise exposure.  He stated that he was a 
paratrooper for 31 years, exposed to loud noises.  He served 
in Korea and had four tours of duty in South East Asia, where 
he was exposed to combat noise.  One tour of duty was in 
Vietnam where he was exposed to artillery, gun fire, 
grenades, etc.  He stated that on one particular occasion 
while scuba diving, his tympanic membrane ruptured in the 
right ear.  The eardrum healed spontaneously without medical 
intervention.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
30
75
80
LEFT
5
30
70
75

The average decibel loss was 49 in the right ear and 45 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 88 percent in the right ear and of 88 percent in 
the left ear.  Tympanometry results suggested normal middle 
ear pressure and mobility bilaterally.  The diagnoses 
included mild to severe high frequency sensorineural hearing 
loss bilaterally.  

II.  Analysis

After reviewing the record, the Board is satisfied that as to 
the issues of increased rating for traumatic cataract of the 
right eye, increased rating for bilateral hearing loss, and 
entitlement to additional special monthly compensation for 
visual impairment, all relevant facts have been properly 
developed.  Thus, no further assistance to the appellant is 
required to comply with the duty to assist him.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5100 
et. seq.).  In this case, there has been VA examinations, a 
rating decision, and a statement of the case sent to the 
appellant.  Additionally, notice as to information needed was 
sent to the veteran, and the veteran reported that the 
evaluation should proceed without any treatment records.  
While it is recognized that the veteran is not competent to 
testify to current medical status of a disability, as to the 
issues discussed below, the rating criteria is based on 
specific testing which was done at the recent VA 
examinations.  Therefore, there is no indication that any 
additional information would lead to a different outcome in 
this claim. 

Additionally, in this same regard, while it was noted at the 
November 1998 VA examination for the eyes and December 1998 
VA audio examination that the claims folder and medical 
records were not available for review, the veteran provided a 
history that correlates to the history recorded in the claims 
folder and, again, due to the nature for evaluation of these 
disabilities, there is no showing that the examination 
reports are inadequate and, thus, there is no reason to 
remand for new examinations.

A.  Increased rating

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

1.  Traumatic Cataract of the Right Eye

The veteran is currently evaluated under the provisions of 
Diagnostic Code 6070, for traumatic cataract of the right 
eye.

Under applicable criteria:

Impairment of Central Visual Acuity

Blindness in 1 eye, having only light 
perception:
6070  In the other eye 
20/40....................30

38 C.F.R. § 4.84a (2000).

Combined ratings for disabilities on the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.

As to visual acuity, it is noted that the best distant vision 
obtainable after best correction by glasses will be the basis 
of rating.  Also, if there exists a difference of more than 4 
diopters of spherical correction between the two eyes, the 
best possible visual acuity of the poorer eye without 
glasses, or with a lens of not more than 4 diopters 
difference from that used with the better eye will be taken 
as the visual acuity of the poorer eye.  When such a 
difference exists, close attention will be given to the 
likelihood of congenital origin in mere refractive error.  
38 C.F.R. § 4.75 (2000).  

In this case, the 30 percent evaluation currently assigned 
for traumatic cataract of the right eye, light perception 
only, is the highest evaluation under Diagnostic Code 6070.  
While it is recognized that a higher rating may be assignable 
if there were additional visual impairment of the left eye, 
on VA examination in November 1998, the veteran's vision of 
the left eye, corrected, was 20/20.  It is not service 
connected and there is not total blindness of the left eye.  
See 38 U.S.C.A. § 1160.  Therefore, there is no showing that 
a higher rating would be warranted under any additional 
Diagnostic Codes.  38 C.F.R. § 4.84a, Diagnostic Codes 6067-
6069 (2000).

As the veteran is rated at the schedular maximum under the 
applicable rating criteria pertaining to blindness in 1 eye, 
having only light perception, a higher evaluation would only 
be available under an extraschedular analysis under 38 C.F.R. 
§ 3.321 (2000).  However, in this case, the record does not 
contain any evidence reflecting the symptomatology necessary 
to be considered an unusual or exceptional disability as on 
the VA examination in November 1998, there were no complaints 
in addition to the symptomatology addressed by the rating 
criteria, and the veteran declined to submit additional 
information regarding this disability.  There is no evidence 
that this service connected disability causes such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards pursuant to 38 C.F.R. § 3.321(b)(2).  Therefore, 
the preponderance of the evidence clearly establishes that 
the symptoms do not meet the criteria for an increased 
rating.

2.  Bilateral Hearing Loss

As to the current rating to be assigned the veteran's 
bilateral hearing loss, it is observed that the veteran has 
been assigned a noncompensable rating pursuant to Diagnostic 
Code 6100, hearing impairment.  In this regard, the Board 
notes that during the pendency of this appeal, VA issued new 
regulations for evaluating diseases of the ears and other 
sense organs, effective June 10, 1999.  In deciding this 
claim, the Board has considered VAOPGCPREC 3-2000 (April 10, 
2000) which requires that the Board initially determine 
whether it is clear, from a facial comparison, that one 
version of the applicable Diagnostic Codes is more favorable 
to the veteran than the other.  If not, both criteria must be 
separately applied to determine which is more favorable.  In 
this case, both the old and new criteria were considered as 
it is not facially clear which is more advantageous to the 
veteran.

In this regard, the Board notes that the evaluation of 
hearing impairment is based on examinations using controlled 
speech discrimination tests together with results of a 
puretone audiometry test.  38 C.F.R. § 4.85.  The results are 
charted on Table VI and Table VII.  Thus, in order to assign 
a compensable evaluation for his hearing loss, the veteran 
must demonstrate a decrease in percentage of speech 
discrimination and/or an increase in average puretone decibel 
loss.  The Board has compared the previous versions of Table 
VI and Table VII, and the new versions of these tables.  
There has been no discernable change.

As to the provisions of section 4.86, in effect prior to June 
1999, it only provided information regarding the fact that 
the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  The current regulations provide that hearing tests 
will be conducted without hearing aids.  The revised 
regulations also address exceptional patterns of hearing loss 
which are not shown to be present in this case.  (The 
exceptional patterns addressed in that section are when the 
puretone threshold at 1000, 2000, 3000, and 4000 Hz are each 
55 decibels or more, or when the puretone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz.)

Under applicable criteria, organic loss of hearing acuity 
shall be determined in accordance with the findings reported 
at audiometric examinations.  Evaluations of hearing 
impairment range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the revised rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. § 4.85 and Diagnostic Code 
6100.

Based on the December 1998 VA audiometric evaluation, the 
veteran's scores compute to a Level II hearing loss of the 
right ear and a Level II hearing loss of the left ear.  The 
scores for the right and left ears combined warrant a 0 
percent schedular evaluation for hearing loss.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. Part 4 to include § 4.85 and DC 
6100.  Therefore, entitlement to a compensable rating for 
bilateral hearing loss is not warranted by the evidence of 
record.  Ratings are assigned by a mechanical application of 
the numbers to the audiology findings.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

B.  Special Monthly Compensation

Special monthly compensation is currently assigned at the 
rate provided by 38 U.S.C.A. § 1114(k) for the loss of use of 
an eye, where the veteran, as here, as the result of service 
connected disability, has suffered blindness of one eye, 
having only light perception.  38 U.S.C.A. § 1114(k) (West 
1991 & Supp. 2000); 38 C.F.R. §3.350(a) (2000).  

Additionally, special monthly compensation can be assigned at 
the rate provided by 38 U.S.C.A. § 1114(l) where the veteran, 
as the result of service connected disability, is blind in 
both eyes, with 5/200 visual acuity or less.  38 U.S.C.A. § 
1114(l) (West 1991 & Supp. 2000); 38 C.F.R. § 3.350(b) 
(2000).

Even higher levels of special monthly compensation are 
applicable for additional degrees of visual impairment, but 
those levels require involvement of both eyes.  As noted 
here, there is only involvement of one eye for which service 
connection has been granted.  He is not totally blind in the 
left eye, in fact it can be corrected to 20/20.  He has not 
had the right eye enucleated, and there is no showing of any 
significant cosmetic defect.  As such, a schedular rating 
over 30 percent is not indicated.

For VA purposes, blindness will be held to exist when there 
is an inability to recognize test letters at 1 foot (.30 
meters), and when further examination of the eyes reveal that 
perception of objects, hand movements or counting fingers 
cannot be accomplished at 3 feet (.91 meters), with lesser 
extents of vision, particularly perception of objects, hand 
movements, or counting fingers at distances less than 3 feet 
(.91 meters), being considered of negligible utility.  
Regulatory provisions further provide that with visual acuity 
5/200 (1.5/60) or less or the visual field reduced to 5 
degrees concentric contraction, in either event in both eyes, 
the question of entitlement on account of regular aid and 
attendance will be determined on the facts in the individual 
case.  38 C.F.R. §§ 3.350, 4.79 (2000).

In this case, the veteran's entitlement to special monthly 
compensation arises under 38 U.S.C.A. § 1114(k) and 38 C.F.R. 
§ 3.350(a).  In this case, the veteran seems to be contending 
that he should be awarded special monthly compensation in 
addition to what he is in receipt of for traumatic cataract 
of the right eye with light perception only.  At the VA 
examination in December 1998, his left eye was not blind nor 
does the veteran have a service connected disability of the 
left eye.  Thus, the requirements for special monthly 
compensation at any rate other than the present rate 
prescribed by 38 U.S.C.A. § 1114(k) have not been met.


ORDER

Entitlement to a rating in excess of 30 percent for traumatic 
cataract of the right eye, light perception only, is denied.

Entitlement to additional special monthly compensation based 
on visual impairment is denied.

Entitlement to a compensable rating for bilateral hearing 
loss is denied.


REMAND

As to the issues of entitlement to increased ratings for 
bilateral varicose veins, hemorrhoids, and peptic ulcer 
disease with hiatal hernia, in a statement in December 1998, 
the veteran stated that he was a combat veteran and was 
service connected and therefore, that under Title 38, his 
statement alone was sufficient information to award an 
increased evaluation.  He was requesting an increase based on 
his knowledge and statement of the disabilities at issue.  It 
appears that the veteran is referring to 38 U.S.C.A. § 1154, 
regarding service connection for combat veterans.  This 
section is not applicable regarding increased ratings.  In 
this case, the veteran has already been service connected for 
the disabilities at issue and he is not competent to testify 
as to the current status of the disabilities.  Therefore, the 
veteran should be informed again that he should submit 
information regarding current treatment for his bilateral 
varicose veins, hemorrhoids, and peptic ulcer disease with 
hiatal hernia, as treatment records would be helpful in 
determining the current status of these disabilities.  
Further, the examination provided in December 1998 as to 
these disabilities was inadequate as sufficient information 
to fully evaluate was not provided.

In this regard, the RO's attention is also directed to the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475,114 Stat. 2096, (the Act) which was signed by the 
President on November 9, 2000.  The Act made several changes 
to chapter 51 of title 38, United States Code.  Perhaps most 
significantly, it added a new section 5103A, which defines 
VA's duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim and eliminated from 
section 5107(a) the necessity of submitting a well-grounded 
claim to trigger the duty to assist.  Id. §§ 3(a), 4, at 
2097-98.  With regard to the duty to assist, VA must obtain 
relevant private and VA medical records and provide the 
veteran with VA examinations, where such examinations may 
substantiate entitlement to the benefit sought.  On Remand, 
the RO must assure that the provisions of this new Act are 
complied with to the extent they apply to the instant issues.

The veteran's attention is directed to the following 
regulation.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

Additionally, in May 2000, the RO denied the veteran's claim 
for entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).  In June 2000, the veteran indicated he 
was filing a Notice of Disagreement as to the denial of his 
TDIU claim.  It is noted that the Board does not currently 
have jurisdiction over this issue, however, the filing of a 
notice of disagreement puts a claim in appellate status, and 
the TDIU claim must be considered in connection with the 
current appeal.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
bilateral varicose veins, hemorrhoids, 
and peptic ulcer disease with hiatal 
hernia in recent years.  After securing 
the necessary releases, the RO should 
obtain all records that have not already 
been obtained and associate them with the 
claims file.  

3.  Following completion of the above 
development, the veteran should be 
scheduled for a VA vascular examination 
to determine the current severity of his 
service connected varicose veins and a VA 
gastrointestinal examination to determine 
the current severity of his service 
connected hemorrhoids and peptic ulcer 
disease with hiatal hernia.  The claims 
file should be made available and 
reviewed by the examiners in connection 
with the examinations.  All indicated 
special tests and studies should be 
accomplished. 

Vascular Examination:  For each leg, the 
examiner should indicate whether the 
veteran has persistent edema; stasis 
pigmentation; eczema; ulceration, and 
whether it is persistent or intermittent; 
subcutaneous induration; and/or massive 
boardlike edema with constant pain at 
rest attributable to the effects of 
varicose veins.  It is noted that under 
the new criteria ratings may be assigned 
for each leg.  The RO's readjudication 
should detail whether a higher rating 
could be assigned under the new criteria 
if separate ratings were assigned.

Gastrointestinal Examination:  The 
examiner should indicate whether the 
veteran has:

Hemorrhoids:  external or internal 
hemorrhoids with persistent bleeding 
and with secondary anemia or with 
fissures.

Peptic ulcer disease with hiatal 
hernia:  moderate ulcer with 
recurring episodes of severe 
symptoms tow or three times a year 
averaging 10 days in duration or 
with continuous moderate 
manifestations; or moderately severe 
ulcer, with impairment of health 
manifested by anemia and weight 
loss, or recurrent incapacitating 
episodes averaging 10 days or more 
in duration at least four or more 
times a year; or severe ulcer with 
pain only partially relived by 
standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or 
melena, with manifestations of 
anemia and weight loss productive of 
definite impairment of health.  

4.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  Again, consideration 
and a complete discussion of the new 
criteria for varicose veins as to each 
leg should be undertaken, with full 
explanation.  If the action taken remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case.  If 
the veteran fails to appear for a 
scheduled examination, the RO should 
apply the provisions of 38 C.F.R. § 3.655 
and include a copy of the notification 
letters in the claims file showing the 
date of the examination and the address 
to which notification was sent.  The SSOC 
should include a discussion of all 
evidence received since the last 
Statement of the Case was issued.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond.

5.  As to the claim for TDIU, the RO 
should prepare and furnish to the veteran 
a Statement of the Case and afford him 
the opportunity to file a substantive 
appeal with regard to such issues.  The 
appeal is not perfected unless there is 
submission of a substantive appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 



